Citation Nr: 1600796	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities. 

2.  Entitlement to ratings in excess of 10 percent, each, for right and left lower extremity radiculopathy. 

3.  Entitlement to an effective date prior to December 23, 2014, for the grant to service connection for right and left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011 a hearing (addressing the service connection issue) was held before a Decision Review Officer at the RO.  In August 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.  In November 2011 and March 2014 the case was remanded for further development.  The Veteran has since appointed Disabled American Veterans as his representative.

The issues seeking increased ratings and an earlier effective date for the award of service connection for radiculopathy of both lower extremities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action on his part is required.


FINDING OF FACT

The Veteran's service connected disabilities are reasonably shown to have aggravated his depression.


CONCLUSION OF LAW

Secondary service connection for depression is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as service connection for a psychiatric disability is being granted, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Generally, service connection is warranted for disability due to injury or disease that was incurred or aggravated in service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection is warranted for a disability that is proximately due to or a result of a service connected disability.  38 C.F.R. §3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his depression is secondary to his service-connected disabilities (a bilateral foot disability, lumbar spine degenerative disc disease (DDD), the right knee degenerative joint disease (DJD), and bilateral lower extremity radiculopathy secondary to the DDD. 

On March 2010 VA examination, dysthymic disorder was diagnosed; the examiner opined that the Veteran's symptoms of depression appeared to be primarily related to situational stressors and were not caused or a result of his service-connected bilateral foot disability. 

On May 2012 VA examination, major depressive disorder was diagnosed; the examiner found that the Veteran's depressive symptoms are related to various life stressors and are not due to his military service, to include his service-connected foot condition.   A July 2014 addendum opinion cites to the examination report and notes that (based on the Veteran's statements) it was the provider's opinion that the Veteran's depression has not been significantly aggravated by his service-connected disability (bilateral flat feet).  The examiner indicated that based on review of the record and the previous examination, the Veteran's psychiatric disability was not caused or aggravated by his service-connected disabilities. 

A February 2015 statement by the VA staff psychiatric, Dr. F. T., M.D., states that the Veteran has been a patient since September 2012 and has been treated for a primary diagnosis of dysthymic disorder.  Dr. F. T. states, "In my clinical opinion, his depression is at least as likely as not to have been aggravated and increased in severity due to his service-connected disabilities of traumatic arthritis, intervertebral disc syndrome, and flat foot condition.  The presence of these physical conditions have resulted in a further lowering of his self-esteem, worsening of his depressed mood, and significant impairments in his physical activities.  The resultant limitation in his movement and functioning has produced feelings of inadequacy and marked social withdrawal."

It is not in dispute that the Veteran has a diagnosis of a psychiatric disability; he receives VA treatment for depression.  As noted above, the Veteran's theory of entitlement to service connection for such disability is primarily one of secondary service-connection.  Therefore, what remains for consideration is whether the Veteran's depression has indeed been caused or aggravated by his service-connected disabilities.  That is a medical question.

As noted in the March 2014 Board remand, the opinions offered on March 2010 and May 2012 VA examinations were limited to whether the Veteran's depression is related to his foot disability (and did not address whether it is secondary to his subsequently service-connected low back and right knee disabilities).  Further it is not that the July 2014 addendum opinion (secured pursuant to the Board's remand) truly considered the Veteran's more recently service-connected disabilities (including his low back disability) as etiological factors for his depression. 

In February 2015, the Veteran's VA treating psychiatrist opined that it is at least as likely as not that his service-connected disabilities have aggravated his dysthymic disorder.  The opinion clearly encompasses consideration of all of the Veteran's service-connected disabilities, reflects familiarity with the entire record/the Veteran's medical history, and includes rationale that cites to factual data in the record.  The provider is a VA psychiatrist whose expertise in that field the Board finds no reason to question.  The Board finds the February 2015 opinion by the VA treating psychiatrist to be the most probative evidence in the matter, and persuasive.  

As the record shows that the Veteran has a diagnosis of depression and that such disability has been aggravated by his service-connected disabilities, all of the requirements for establishing secondary service connection for a psychiatric disability are met; service connection for depression is warranted.  [The Board notes that the Veteran's VA treating psychiatrist has identified the increased depression symptoms that are due to aggravation by his service-connected depression.]  




ORDER

Secondary service connection for depression is granted. 


REMAND


The Veteran timely filed notices of disagreement (NOD) with the May 2015 rating decision, which granted service connection for bilateral lower extremity radiculaopthy, each  rated 10 percent, effective December 23, 2014.  The AOJ has not issued a SOC addressing the issues of entitlement to ratings in excess of 10 percent for right and left lower extremity radiculopathy and entitlement to an effective date earlier than December 23, 2014 for the grant of service connection for such disability.  A remand for such action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, these claims are not fully before the Board at this time and will so only if the Veteran timely files a substantive appeal following the issuance of a SOC.

The case is REMANDED for the following:

The AOJ should issue an appropriate SOC in the matters of the ratings for right and left lower extremity radiculopathy and seeking an effective date earlier than December 23, 2014 for the award of service connection for such disabilities.  The Veteran should be advised of the time limit for filing a substantive appeal.  If a substantive appeal is timely filed, these matters should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


